Exhibit 10.20

 

 

 

 

 

AMENDMENT NO. 1

TO THE PROMISSORY NOTE DATED August 18, 2006

 

MODIFICATION OF PAYMENT TERMS

 

Contract # 31437

May 6, 2008

 

The undersigned Supertel Limited Partnership, a Virginia limited partnership
(collectively “Borrower”) executed a certain Promissory Note dated August 18,
2006 (the “Note”) in the original principal amount of $17,850,000.00, payable to
General Electric Capital Corporation ("Lender") a copy of which is attached as
Exhibit "A" hereto.

 

Whereby Debtor has elected the option to fix the rate for the remainder of the
term.  Interest for the remaining term will accrue at the rate of 5.67% per
annum (computed on the basis of a 360-day year of twelve consecutive 30/31-day
months). Accordingly, the Debtor hereby amends and modifies certain provisions
of the Term Note as follows:

 

For valuable consideration, it is mutually agreed that the Note be and hereby is
amended in that future payments shall be made in amounts and at times as
follows:

 

The principal sum of $17,850,000.00 from the date of May 1, 2008, together with
interest on the unpaid principal amount until payment in full at the rate of
5.67% per annum (computed on the basis of a 360-day year of twelve consecutive
30/31-day months).  Said sum is the amount remaining unpaid under the
Note.  Future payments are as follows:

 

One Hundred (100) installments including both principal and interest, each in
the amount of $131,493.33, payable commencing June 1, 2008, and monthly
thereafter until September 1, 2016, on which date the entire balance of unpaid
principal and interest shall be due and payable.

 

 

The Note remains in full force and effect, modified only as expressly set forth
herein, and all other terms and conditions of the Note remain unchanged and are
hereby ratified and affirmed.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to the
Promissory Note as of May 6, 2008.

 

 

 

 

 

 

,

 

 

 

LENDER:

GENERAL ELECTRIC CAPITAL CORPORATION

 

 

BORROWER:

SUPERTEL LIMITED PARTNERSHIP,

a Virginia limited partnership

 

 

 

 

 

 

 

 

By:

SUPERTEL HOSPITALITY REIT TRUST,

a Maryland real estate investment trust,

 

 

 

 

Its General Partner

 

 

 

 

 

By:

/s/ Becky A. Morrison

 

By:

/s/ Donavon A. Heimes

 

Becky A. Morrison

 

 

Donavon A Heimes

Its:

Authorized Signatory

 

Its:

Vice President/ Treasurer

 



 

--------------------------------------------------------------------------------